DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 4/6/2021 has been entered.  Claims 1 and 4-5 have been amended.  Claims 2-3 have been cancelled.  Claims 15-18 have been added.  Claims 1 and 4-18 are still pending in this application, with claim 1 being independent.
The objection to the Drawings has been withdrawn in view of the amendment.

Claim Objections
Claim 16 is objected to because of the following informalities:  The claim recites the limitation “the elongate lighting member is a sliding fit within the channel” in lines 2-3 of the claim, which is awkwardly phrased.  The Examiner respectfully suggests either amending it to be --the elongate lighting member is in a sliding fit within the channel--, or alternatively, amending it to be --the elongate lighting member is ly fit within the channel-- to correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the cross-sectional area defined by the elongate passage" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Claim 15 recites the limitation "the cross-sectional area defined by the elongate recess" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bielert et al. (DE 102016104649, see previously attached machine translation, hereinafter “Bielert”).
Regarding claim 1, Bielert discloses a lighting unit (lamp 2; see Figs. 1-3; para. [0052]-[0054]), the lighting unit having an elongate body with an at least substantially cylindrical configuration (lamp housing 3 which is designed as an elongated tube which is cylindrical in shape; see Figs. 1-3; para. [0053]-[0054]), the elongate body including an elongate recess formed against one side of the elongate body (side edges of a PCB 12 are secured within elongate recesses formed on inside edges of both sides of the body 3; see Figs. 3, 9; par. [0055]) and an elongate passage located behind the elongate recess (an elongate passage which houses connecting lines 13, power supply unit 14, and junction box 15 therein is formed beneath both the PCB 12 and the elongate recesses securing the PCB; see Figs. 3, 9; par. [0055]), the elongate body being configured to fit within an electrical conduit system such that in use electrical cabling can pass through the electrical conduit system via the elongate passage (a plurality of lamps 2 are mechanically and electrically connected together to form a modular lighting system 1, with the connecting lines 13, power supply unit 14, and junction box 15 of each lamp disposed in that lamp’s elongate passage and electrically interconnected in the same circuit as those of all other lamps of the modular lighting system; see Figs. 1-3; para. [0052], [0054]-[0058]), the lighting unit including an 

Regarding claim 6, Bielert discloses part or all of the elongate body is of constant cross section (the entire body 3 has a constant cross-section; see Figs. 1-3; para. [0011], [0053]).

Regarding claim 7, Bielert discloses a diffuser or cover is provided mountable on the elongate body such that light from the elongate lighting member can shine therethrough (an upper part 4 of the body 3 is made of transparent glass or plastic to allow light to pass through; see Figs. 1-3; para. [0013], [0053]).

Regarding claim 8, Bielert discloses the elongate lighting member includes a plurality of LEDs (LEDs 11; see Figs. 3, 9; par. [0055]).

Regarding claim 13, Bielert discloses the elongate body is made of any of plastics material, metal, steel, or aluminum (the body 3 comprises an upper part 4 made of transparent glass or plastic material, and a lower part 5 made of a metal material which is preferably aluminum; see Figs. 1-3; para. [0013], [0053]).

Regarding claim 14, Bielert discloses an electrical conduit system including a plurality of connectable components (a plurality of lamps 2 are mechanically and electrically connected together to form a modular lighting system 1; see Figs. 1-3; para. [0052], [0054], [0056]-[0058]), including one or more lighting units according to claim 1 (lamps 2; see Figs. 1-3; para. [0052]-[0053]).

Regarding claim 15, Bielert discloses a cross-sectional area defined by the elongate passage is greater than a cross-sectional area defined by the elongate recess (Fig. 9 shows the elongate passage positioned below both elongate recesses is much larger in cross-section than both the narrow recesses themselves as well as the lighting member (circuit board 12 having LEDs 11 thereon) positioned in the two recesses).

Regarding claim 16, Bielert discloses the elongate recess includes a channel to locate the elongate lighting member, and the elongate member is slidingly fit within the channel (both elongate grooves define a channel into which side edges of the circuit board 12 of the elongate lighting member are slid to secure the lighting member in both recesses; see Figs. 3, 9; par. [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bielert (DE 102016104649, see previously attached machine translation).  The teachings of Bielert have been discussed above.
However, the teachings of Bielert fail to disclose or fairly suggest the elongate body includes a plurality of elongate recesses to each locate a respective lighting member.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting unit of Bielert by including a plurality of elongate recesses to each locate a respective lighting member, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case, modifying the known lighting unit of Bielert by including a plurality of elongate recesses to each locate a respective lighting member would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to increase the amount of light being emitted by each individual lighting unit.

Claims 5, 9-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bielert (DE 102016104649, see previously attached machine translation) in view of Lin (US 2008/0239716).  The teachings of Bielert have been discussed above.
However, regarding claim 5, the teachings of Bielert fail to disclose or fairly suggest the elongate recess includes a channel to locate the elongate lighting member, with an elongate opening to the channel of reduced width relative to the channel, for light to pass through.
Lin teaches a lighting unit (light strip; see Fig. 1; Abstract; par. [0017]), the lighting unit having an elongate body (inner fixing support 10; see Figs. 1-2, 4; para. [0017]-[0018]), the elongate body including an elongate recess formed against one side of the elongate body (LED string 20 defines a lighting member which is mounted within a U-shaped slot 11 formed in a side of the body 10; see Figs. 1-4; para. [0017]-[0018]) and an elongate passage located behind the elongate recess (first through fourth main wires 12, 13, 14, and 15 extend through elongate passages located behind and below the elongate recess 11 within the body 10; see Figs. 1-2, 4; par. [0017]), the elongate body being configured to fit within an electrical conduit system such that in use electrical cabling can pass through the electrical conduit system via the elongate passage (the body 10 is positioned within an outer fixing body 40 to enable the light strip to fit within an electrical system having a plurality of light strips electrically connected by the first through fourth main wires 12, 13, 14, and 15 extending throughout the elongate passages inside their respective bodies; see Figs. 1-2, 4; par. [0017]), the lighting unit including an elongate lighting member located in the elongate recess and extending along at least part of the elongate recess so that light therefrom when illuminated is 
Therefore, in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting unit of Bielert by including in the recess a channel for locating the lighting member, the channel having an elongate opening of reduced width relative to the channel through which light passes.  One would have been motivated to modify the known lighting unit of Bielert by including in the recess a channel for locating the lighting member, the channel having an elongate opening of reduced width relative to the channel through which light passes, as taught by Lin, in order to emit light from the lighting unit in a thin line rather than a wider light output.

However, regarding claim 9, the teachings of Bielert fail to disclose or fairly suggest the LEDs are color change LEDs.
Lin teaches the elongate lighting member includes a plurality of LEDs which are color change LEDs (the lighting member 20 comprises a plurality of chip-on-board 
Therefore, in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting unit of Bielert by using color change LEDs as the LEDs of the lighting member.  One would have been motivated to modify the known lighting unit of Bielert by using color change LEDs as the LEDs of the lighting member, as taught by Lin, in order to provide a color changing function to the lighting unit.

However, regarding claim 10, the teachings of Bielert fail to disclose or fairly suggest the LEDs are provided in the elongate lighting member along the length of a flexible elongate carrier.
Lin teaches the LEDs are provide in the elongate lighting member along the length of a flexible elongate carrier (the LEDs 21 are mounted on a flexible printed circuit board 22; see Figs. 1-4; par. [0017]).
Therefore, in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting unit of Bielert by mounting the LEDs in the elongate lighting member along the length of a flexible elongate carrier.  One would have been motivated to modify the known lighting unit of Bielert by mounting the LEDs in the elongate lighting member along the length of a flexible elongate carrier, as taught by Lin, in order to provide increased resistance to vibrations and shocks within the lighting member while reducing the weight of the lighting member.

Regarding claim 11, although the combined teachings of Bielert modified by Lin fail to specifically disclose the flexible elongate carrier is made of silicone, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to form the flexible elongate carrier of silicone, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, further modifying the known lighting unit of Bielert as modified by Lin by forming the flexible elongate carrier of silicone or any other well-known flexible material would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to provide improved protection to the conductors within the elongate carrier.

Regarding claim 12, Lin further teaches the flexible elongate carrier carries electrical connections to the LEDs (the flexible elongate carrier 22 is a flexible printed circuit board and therefore carries electrical connections to the LEDs mounted thereon; see Figs. 1-4; par. [0017]).

However, regarding claim 17, the teachings of Bielert fail to disclose or fairly suggest the elongate lighting member is located entirely within the elongate recess.

Therefore, in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting unit of Bielert by extending the material of the lower halves of the two elongate recesses to extend toward each other to combine the two elongate recesses into a single elongate recess and thereby locate the entire elongate lighting member within the elongate recess, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. See In re Larson, 144 USPQ 347, 349 (CCPA 1965).  In this case, modifying the known lighting unit of Bielert by extending the material of the lower halves of the two elongate recesses to extend toward each other to combine the two elongate recesses into a single elongate recess and thereby locate the entire elongate lighting member within the elongate recess, such as the single recess taught by Lin, would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to better isolate the lighting member from the cabling positioned in the elongate passage and thus reduce the risk of heat from the cabling from adversely affecting the lighting member and vice versa.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 18, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A lighting unit according to claim 1, in which the elongate recess is formed against an outer surface of the elongate body” (emphasis added).
Although lighting units are extremely well-known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 18.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding the Applicant’s argument that Bielert (DE 102016104649) “fails to disclose an elongate recess formed against one side of the elongate body (as shown for instance in Figs. 2, 5, 6, 7 and 8 of the present application) in which a lighting unit is located, and an elongate passage located behind the elongate recess” because “Bielert 
The Applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
In this case, a “recess” refers to “any hollow space inside something” (see the dictionary definition of “recess” at https://www.lexico.com/en/definition/recess).  Therefore, the interior of every solid structure into which something else can enter is considered a recess.
As discussed above in the rejection of Claim 1 in Section 11 of the instant Office Action, Bielert discloses the lamp housing 3 includes two elongated structures on opposing interior sides thereof into which opposing side edges of a circuit board 12 are secured (see Figs. 3, 9, especially Fig. 9; par. [0055]).  Since the edges of the circuit board 12 are inserted into them, both elongated structures constitute recesses, as otherwise it would be physically impossible for any part of the circuit to be inserted into the structures if they weren’t recesses.

Regarding the Applicant’s argument that “The rails illustrated in Fig. 9 of Bielert are not formed against one side of the housing 3, but extend from the housing 3” (see Applicant’s Remarks, pg. 7), the Examiner respectfully disagrees.


Regarding the Applicant’s argument with regards to Claim 1 that “these rails locate only the “circuit board 12”, rather than the “light source 11” of Bielert” (see Applicant’s Remarks, pg. 7), which is repeated with regards to newly presented Claim 17 (see Applicant’s Remarks, pg. 11), the Examiner respectfully disagrees.
Applicant appears to be suggesting that the Examiner previously equated the “light source 11” of Bielert as corresponding to the claimed “elongate lighting member”, however the Examiner never referred to Bielert’s LEDs 11 as the claimed elongate lighting member.  Rather, as discussed above in the rejection of Claim 1 in Section 11 of the instant Office Action and previously explained in the rejection of Claim 1 in Section 7 of the Non-Final Rejection mailed 12/9/2020, Bielert discloses the lamp 2 comprises an elongate lighting member in the form of a circuit board 12 having LEDs 11 mounted thereon (see Figs. 1-3, 9; par. [0055]).  Since the circuit board 12 and LEDs 11 thereon together form a single unit (i.e. a single elongate lighting member) when connected together, when the edges of the circuit board are mounted into the two opposing recesses on the inside of the body 3, the elongate lighting member is located in the elongate recess.  Therefore, Bielert clearly and explicitly discloses “the lighting unit including an elongate lighting member located in the elongate recess” as claimed in Claim 1.

In response to Applicant’s arguments that Bielert fails to disclose individually, or suggest in combination, that “the section of the housing 3 locating the power supply unit 14 or the “cable duct 26” of Bielert are not located behind (i.e. on the wall opposite the opening into the recess) to the opening, as illustrated in every embodiment of the description and drawings of the present specification” and that “In Bielert, only the outer housing 3 is located behind the outer rail shown in Fig. 9” (see Applicant’s Remarks, pgs. 7-8), the Applicant is respectfully reminded that, while it might be evident, by comparing the structure of Bielert with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims which defines the meets and bounds of the instant invention.
In this case, for something to be considered “behind” another structure, it merely has to be located at or to the far side of the other structure, or hidden by it (see the dictionary definition of “behind” at https://www.lexico.com/en/definition/behind).
As discussed above in the rejection of Claim 1 in Section 11 of the instant Office Action, Bielert discloses the lamp 2 comprises an elongate passage which houses connecting lines 13, power supply unit 14, and junction box 15 therein which is formed beneath both the circuit board 12 of the elongate lighting member as well as both elongate recesses securing the elongate lighting member; (see Figs. 3, 9; par. [0055]).  Since the circuit board 12 of the elongate lighting member obstructs any view of the connecting lines 13, power supply unit 14, and junction box 15 along with anything else 

In response to Applicant’s arguments that Bielert fails to provide the many advantages of the claimed invention (i.e. that “Bielert describes lighting units for use as bulbs in tube lighting, and thus its primary purpose is to provide lighting”, whereas “The claimed lighting unit is configured to fit within a conventional electrical conduit system (as widely used on external buildings or structures such as car parks, stairways, subways, etc. - paragraph [0003] of the published application), and thus the primary purpose is to allow electrical cabling to pass through the elongate passage” (see Applicant’s Remarks, pg. 8)), the Applicant is advised that arguments related to the cited Prior Art not recognizing, or solving, the problems solved by the claimed invention, are not germane to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417. See also State Contracting  & Eng’g Corp. v. Condotte America, Inc., 68 USPQ2d 1481 (Fed. Cir. 2003). A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. In this case, as discussed above, the structure of Bielert explicitly discloses every limitation recited in amended Claim 1.  Therefore, the rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bielert has been maintained.

Regarding the Applicant’s argument with regards to newly presented Claim 15 that “Bielert fails to disclose the features of claim 15” because “Even if the through hole of the housing 3 locating the lighting means 11 in Bielert is considered as an elongate recess formed against one side of the elongate body, the cross-sectional area defined by the elongate passage would not be greater than the cross-sectional area defined by the elongate recess” (see Applicant’s Remarks, pg. 10), the Examiner respectfully disagrees.
As discussed above, Bielert discloses the lamp housing 3 includes two elongated structures on opposing interior sides thereof into which opposing side edges of a circuit board 12 are secured (see Figs. 3, 9, especially Fig. 9; par. [0055]).  Since the edges of the circuit board 12 are inserted into them, both elongated structures constitute recesses, as otherwise it would be physically impossible for any part of the circuit to be inserted into the structures if they weren’t recesses.  Additionally, Fig. 9 shows both elongate recesses into which opposing sides of the circuit board 12 are mounted are each formed to extend from two opposing sides of the housing, and are therefore each formed against one side of the housing as claimed.  Further, Bielert discloses the lamp 2 comprises an elongate lighting member in the form of a circuit board 12 having LEDs 11 mounted thereon (see Figs. 1-3, 9; par. [0055]).  Since the circuit board 12 and LEDs 11 thereon together form a single elongate lighting member when connected together, when the edges of the circuit board are mounted into the two opposing recesses on the inside of the body 3, the elongate lighting member is located in the elongate recess.  Therefore, Bielert clearly and explicitly discloses “an elongate recess formed against 
With regards to newly presented Claim 15’s recitation that “the cross-sectional area defined by the elongate passage is greater than the cross-sectional area defined by the elongate recess”, the Applicant’s attention is respectfully directed to Fig. 9 of Bielert, which provides the clearest view of both the elongate recesses into which the edges of the circuit board 12 of the elongate lighting member are mounted, as well as the elongate passage behind and below the elongate recesses.  As shown in the annotated view of Fig. 9 below, the cross-sectional area of both elongate recesses are much smaller than that of the elongate passage.

    PNG
    media_image1.png
    509
    744
    media_image1.png
    Greyscale

Fig. 9 of Bielert (DE 102016104649), annotated to illustrate relative cross-sectional areas of both the recesses containing edges of the circuit board 12 as well as that of the elongate passage below the circuit board and the recesses.

As shown in Fig. 9, the elongate passage below the circuit board 12 and the recesses housing the edges of the circuit board has a much larger cross-sectional area than that of both recesses.  In fact, as indicated by the narrow space between the two horizontal lines lacking arrow markers in the annotated Fig. 9 above, both recesses have such a small and narrow cross-sectional area that it cannot be annotated clearly without making Fig. 9 too large.  Thus, it is physically impossible for Bielert’s elongate passage to have a cross-sectional area which is NOT larger than that defined by the two recesses at all times.
Therefore, Bielert clearly and explicitly discloses “the cross-sectional area defined by the elongate passage is greater than the cross-sectional area defined by the elongate recess” as recited in Claim 15.

Regarding the Applicant’s argument with regards to newly presented Claim 17 that the rails of Bielert “do not locate the entirety of an elongate lighting member therein” (see Applicant’s Remarks, pg. 11), the Examiner agrees, since newly presented Claim 17 requires the entire elongate lighting member to be located within the same elongate recess.  However, as discussed above in the rejection of Claim 17 in Section 27 of the instant Office Action, this newly presented limitation is addressed by the teachings of the previously cited Lin reference (US 2008/0239716). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of elongated lighting devices.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875